NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAOT-XX-XXXXXXX
                                            08-MAY-2020
                                            10:20 AM

                         NO. CAOT-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


         BRIAN NOBU PURUGGANAN, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee.


    ORDER DISMISSING CASE NUMBER CAOT-XX-XXXXXXX FOR LACK OF
     JURISDICTION AND DISMISSING ALL PENDING MOTIONS AS MOOT
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the non-conforming petition that
Petitioner Brian Nobu Purugganan (Purugganan) filed against
Respondent-Appellee State of Hawai#i (the State) on December 26,
2019, in case number CAOT-XX-XXXXXXX, it appears Purugganan is
attempting to invoke original jurisdiction in the Intermediate
Court of Appeals.    Pursuant to Hawaii Revised Statutes § 602-57
(2016), the Intermediate Court of Appeals does not have original
jurisdiction to address Purugganan's December 26, 2019 petition.
          Therefore, IT IS HEREBY ORDERED that CAOT-XX-XXXXXXX is
dismissed for lack of jurisdiction.
          IT IS FURTHER HEREBY ORDERED that all pending motions
in CAOT-XX-XXXXXXX are dismissed as moot.
          DATED:    Honolulu, Hawai#i, May 8, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge